Citation Nr: 0701460	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  06-23 076	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.	Entitlement to an increased rating for a generalized 
anxiety disorder, currently evaluated as 50% disabling.

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2005 rating action that denied a T/R and a rating 
in excess of 50% for a generalized anxiety disorder.

In January 2007, a Board Deputy Vice-Chairman granted the 
veteran's representative's November 2006  motion to advance 
this appeal on the Board's docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	The veteran's generalized anxiety disorder is manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to symptoms 
including difficulty in establishing and maintaining 
effective work and social relationships.

3.	The veteran's service-connected disabilities consist of 
a generalized anxiety disorder, rated as 50% disabling; 
residuals of a right wrist shrapnel injury, rated 10% 
disabling; and bilateral sensorineural hearing loss, 
rated 10% disabling.

4.	The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for the grant of a T/R, and those disabilities 
are not shown to prevent him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 50% for a 
generalized anxiety disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9400 (2006).  

2.	The criteria for a T/R are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

A pre-rating January 2005 RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and to advise the RO as to whether 
there was medical evidence showing treatment for his service-
connected disabilities.  That letter also provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the disability had worsened) and a T/R 
(evidence showing that service-connected disabilities 
prevented obtaining or retaining substantially-gainful 
employment).  Thereafter, the veteran and his representative 
were afforded opportunities to respond.  The Board finds that 
the veteran has thus received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

The 2005 letter also notified the veteran that the VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  That letter 
further specified what records the VA had received, what 
records the VA was responsible for obtaining, to include 
Federal records, and the type of records that the VA would 
make reasonable efforts to get, and requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board finds that this letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to this claim.  As 
indicated above, all           4 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the January 2005 document 
fully meeting the VCAA's notice requirements was furnished to 
the veteran prior to the July 2005 rating action on appeal.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA medical 
records through 2005.  In June 2005, the veteran was afforded 
comprehensive VA examinations in connection with his claims, 
reports of which are of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters on appeal.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

A.  An Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's generalized anxiety disorder has been rated as 
50% disabling under the provisions of 38 C.F.R. § 4.130, DC 
9400.  Under that DC, a 50% rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70% rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100% rating is warranted for total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9400, the Board finds that the veteran's generalized 
anxiety disorder is not more than 50% disabling.  

On December 2004 VA outpatient examination, a depression 
screen was negative.

On June 2005 VA psychiatric examination, the veteran was 
noted to have retired from his job as a groundskeeper some 20 
years ago due to inability to get along with other people.  
He currently lived with his significantly-handicapped blind 
and immobile wife, for whom he provided continual assistance 
with activities of daily living.  He also recently 
experienced the death of his 54-year-old son from cancer.  
The examiner noted that the veteran's level of social 
functioning appeared to be very high, rising to the occasion 
of great demands upon his energies and capabilities by his 
family.  There was no evidence of problems with communication 
or impairment.  He managed his activities of daily living as 
well as personal hygiene.  He stated that he was a little 
nervous, but never spoke about it.  There was no history of 
inappropriate behavior.  He did not appear subjectively to be 
experiencing anxiety.  The diagnosis was generalized anxiety 
disorder, and a Global Assessment of Functioning (GAF) score 
of 75 was assigned.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity due to certain 
symptoms, including difficulty in establishing and 
maintaining effective work and social relationships, thus 
meeting the criteria for no more than the assigned 50% 
rating.  However, the evidence does not show that the veteran 
has a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of memory, 
judgment, or abstract thinking; or disturbances of motivation 
and mood.  Rather, he has good social interactions with his 
family, and the ability to perform the activities of daily 
living and significantly assist his disabled wife in this 
respect.  Moreover, there are no personal hygiene problems. 

The Board finds that the symptoms associated with the 
veteran's generalized anxiety disorder simply do not meet the 
criteria for at least the next higher          70% rating, 
that is, occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking or mood, due to certain symptoms; rather, 
the Board finds that those delineated symptoms are not 
characteristics of the veteran's current psychiatric 
disability.  Specifically, the veteran has not been shown to 
have a flattened affect; circumlocutory or stereotyped 
speech; panic attacks more than once a week; or difficulty in 
understanding complex commands.  While he has some difficulty 
in establishing and maintaining effective social 
relationships, he does not have obsessional rituals, 
illogical or irrelevant speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, or the inability 
to establish and maintain effective relationships.  

The Board also notes that the veteran has been assigned a GAF 
score of 75.  According to the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores between 71 and 80 
are indicative of symptoms, if present, that are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), or no more 
than slight impairment in social, occupational, or school 
environment (e.g., temporarily falling behind in schoolwork).

There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record fails to show 
that the veteran's generalized anxiety disorder symptoms 
include difficulty concentrating or falling behind in work.  
As noted above, GAF scores between 71 and 80 are indicative 
of only transient and expectable reactions to psychosocial 
stressors, or no more than slight impairment in social, 
occupational, or school environment.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 50% for a generalized anxiety 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).

B.  A T/R

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.         §§ 
3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of a generalized anxiety disorder, rated as 50% 
disabling; residuals of a right wrist shrapnel injury, rated 
10% disabling; and bilateral sensorineural hearing loss, 
rated 10% disabling. The combined rating for these 
disabilities, 60%, clearly does not meet the minimum 
percentage requirements for a T/R under 38 C.F.R. § 4.16(a).  

However, even when these percentage requirements are not met, 
a T/R on an extraschedular basis may nonetheless be granted 
in exceptional cases when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his education, special 
training, and previous work experience, but not to age or to 
the impairment resulting from nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected psychiatric, right wrist, and 
hearing loss disabilities alone prevent him from securing and 
following any substantially-gainful employment.  Rather, a 
review of November 2003 and December 2004 VA medical records 
shows that his non-service-connected disabilities, namely, 
diabetes mellitus and multiple myeloma, play a significant 
role in limiting his employment options.  In November 2003, 
he was noted to have received 6 chemotherapy treatments 
within the last year, and a right chest wall mediport was 
still in place.    

The findings on June 2005 VA psychiatric examination, noted 
above, do not show that the veteran is incapable of 
performing the mental acts required by employment.  Although 
he was noted to have retired from his job as a groundskeeper 
some          20 years ago due to inability to get along with 
other people, the examiner noted that the veteran's current 
level of social functioning appeared to be very high, rising 
to the occasion of great demands upon his energies and 
capabilities by his family.  There was no evidence of 
problems with communication or impairment, no history of 
inappropriate behavior, and no subjective evidence of 
anxiety, and he managed his activities of daily living as 
well as personal hygiene.  The assigned GAF score of 75 
indicated symptoms, if present, that are transient and 
expectable reactions to psychosocial stressors, or no more 
than slight impairment in social, occupational, or school 
environment. 

Neither does the evidence show that the veteran's other 
service-connected disabilities render him incapable of 
performing the physical acts required by employment.  He had 
full range of motion in all joints on November 2003 and 
December 2004 VA examinations.  Although on June 2005 VA 
orthopedic examination the veteran's right wrist was painful, 
with limited motion, and X-rays revealed arthritis near the 
base of the thumb, he retained moderate muscle power and 
grip, and his activities of daily living were not limited.  
There were only a few tiny, scattered superficial scars on 
the wrist that were skin-deep and non-tender, and there were 
no adhesions or any tissue loss.  June 2005 VA audiological 
examination showed mild sloping to severe sensorineural 
hearing loss bilaterally, but the veteran had better hearing 
in the low frequencies. 

On that record, the, Board must conclude that the criteria 
for invoking the procedures of 38 C.F.R. 4.16 (b) for 
assignment of a T/R on an extraschedular basis are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a T/R must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

A rating in excess of 50% for a generalized anxiety disorder 
is denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


